Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 10 December 2021 was received.  Claims 1, 12, 14, and 32 were cancelled.  Claims 2, 17, and 33 were amended.  Claim 34 was added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
The objection to claim 33 is maintained.  The claim has not been properly rewritten in independent form.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Bates in view of Skotheim et al. and Kwak et al. on claims 2-10, 13, 15, and 16 is withdrawn, because independent claim 2 has been amended.
	
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Bates, Skotheim and Kwak as applied to claim 2 and further in view of Tarnowski et al. on claim 11 is withdrawn, because independent claim 2 has been amended.


Claims 2-10, 13, 15, 16 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates (US 5569520) in view of Skotheim et al. (US 2002/0012846), Kwak et al. (US 2009/0288943), and Kanbe (JP 2005056655A, machine translation).
	Regarding claims 2, 3, and 16, Bates discloses a thin film battery device (Abstract) comprising two or more electro-chemistries (3:21-34; 5:7-23), the thin film battery device comprising: a first thin film battery cell comprising a first cathode layer (28), a first electrolyte layer (30), and a first anode layer (26); and a second thin film battery cell comprising a second cathode layer (28), a second electrolyte layer (30), and a second anode layer (26), a separation/thermally conductive layer (32 layer of insulating material [Fig 1] or current collector 45 [Fig 1b]) deposited between the first thin film battery cell and the second thin film battery cell (see Fig 1 and 1b; 3:63-4:10); wherein the second thin film battery cell overlays the first thin film battery cell (See Figure 1 below; 3:21-34, 44-62), where the cells are connected in a parallel relationship (the first and second current collector electrically connecting the first and second cells anodes/cathodes respectively; 3:44-62). Bates recognized insulating material including the example of parylene (3:44-62) would be recognized by a skilled artisan to have some degree of thermal conduction, but does not explicitly teach the first electrochemistry of the first thin film battery cell being different than the second electrochemistry of the second thin film battery cell or the thickness of the anode/cathode layers and the thermally conductive layer adapted to remove heat from the first and second thin film batteries and convey heat to a heat sink.  

    PNG
    media_image1.png
    363
    658
    media_image1.png
    Greyscale

However, Bates recognizes a limited selection of alternative active materials (chemistries) for each cathode, it would have been obvious to one or ordinary skill in the art at the time of the invention to select either the same or differing electrochemistries based on the list of active materials for the cathode in the thin film battery stack because Bates recognizes differing viable active materials to form each of the individual thin film batteries within a multi-cell stack without any further limitations.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950) (MPEP 2143).
Skotheim teaches that the anode active material layer for a lithium based electrochemical cell can be in a range from 2 to 200 microns thick and that this thickness is selected based on the battery cells design parameters desirable excess lithium, cycle life and 
Kwak teaches a thin film battery [0007, 0013] where the processes for the forming the cathode layer produces a layer that may be at least 3 to 5 micron thick to provide sufficient energy densities for higher power applications [0030-0032] while still allowing for compatibility with cost effective and high-volume manufacturing [0012, 0021]. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the thickness of the cathode layer of Bates and Skotheim to be at least 3 microns thick because Kwak recognizes this thickness range is compatible with the thickness sufficient to provide sufficient energy density for the battery while being compatible with cost effective and high volume manufacturing processes for thin film batteries. It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05). 
Kanbe teaches a flat laminate film secondary battery (Abstract) [0026] where a heat radiating member is placed in between separators, electrode plates, or adjacent active material 
Regarding claim 4, Bates discloses the first thin film battery cell comprises a first cathode current collector (44) and a first anode current collector (46), and wherein the second thin film battery cell comprises a second cathode current collector (44) and a second anode current collector (46; see Figure 1 above).
Regarding claim 5, Bates discloses the first thin film battery cell and the second thin film battery cell are deposited (3:21-34).
Regarding claims 6, 7 and 9, Bates discloses the first electrolyte layer comprises lithium and the second electrolyte layer comprises lithium (4:32-34) and more specifically lithium phosphorous oxynitride (LIPON) (4:32-34).
Regarding claims 8 and 10, Bates discloses the electrolyte layers are approximately 1 µm thick (5:7-23).
Regarding claim 13, Bates discloses the second cathode layer comprises a lithium manganese oxide (LiMn204) (5:7-30).
Regarding claim 15, Bates discloses the first anode layer and the second anode layer comprise lithium (2:20-28).
Regarding claim 34, Bates discloses a thin film battery device (Abstract) comprising two or more electro-chemistries (3:21-34; 5:7-23), the thin film battery device comprising: a first thin film battery cell comprising a first cathode layer (28), a first electrolyte layer (30), and a first anode layer (26); and a second thin film battery cell comprising a second cathode layer (28) the second cathode layer comprises a lithium manganese oxide (LiMn204) (5:7-30), a second 4).
Bates recognized insulating material including the example of parylene (3:44-62) would be recognized by a skilled artisan to have some degree of thermal conduction, but does not explicitly teach the first electrochemistry of the first thin film battery cell being different than the second electrochemistry of the second thin film battery cell or the thickness of the anode/cathode layers.  
 
    PNG
    media_image1.png
    363
    658
    media_image1.png
    Greyscale

However, Bates recognizes a limited selection of alternative active materials (chemistries) for each cathode, it would have been obvious to one or ordinary skill in the art at the time of the invention to select either the same or differing electrochemistries based on the list of active materials for the cathode in the thin film battery stack because Bates recognizes  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950) (MPEP 2143).
Skotheim teaches that the anode active material layer for a lithium based electrochemical cell can be in a range from 2 to 200 microns thick and that this thickness is selected based on the battery cells design parameters desirable excess lithium, cycle life and resultant thickness of the cathode [0032-0034].  One of ordinary skill in the art would also readily recognize that the thickness and area of the overall active material region directly correlates to the energy capacity of the cell which is also designed capacity and end use specific.  It would have been obvious to one of ordinary skill in the art at the time of the invention to select a thickness from 2 to 200 microns for the anode active material layers in the battery cells of Bates because Skotheim recognizes a design parameter such as an active material layers thickness is dependent upon the needs for the cell including desirable excess active material amounts and cycle life which would impact the overall cells charge capacity and the resultant thickness required for the opposing polarity layer.  It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Kwak teaches a thin film battery [0007, 0013] where the processes for the forming the cathode layer produces a layer that may be at least 3 to 5 micron thick to provide sufficient 
Tarnowski teaches a thin-film lithium battery (Abstract) provided with a LiPON electrolyte layer [0061] can be provided with a cathode formed from example materials such as lithium iron phosphate as one of the exemplary materials.  It would have been obvious to one of ordinary skill in the art at the time of the invention to select from an exemplary material such as lithium iron phosphate as one of the cathodes in the thin-film battery of Bates because Tarnowski recognizes lithium iron phosphate as an exemplary cathode material for a thin film lithium battery.


Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates, Skotheim, Kwak, and Kanbe as applied to claim 2 and further in view of Tarnowski et al. (US 2005/0147877).
The teachings of Bates, Skotheim, Kwak, and Kanbe as discussed above are herein incorporated.
Regarding claim 11, Bates is silent towards the first cathode layer comprising lithium iron phosphate (LiFePO4).


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) There is no teaching or suggestion that the insulation layer in Bates is “adapted to remove heat from the first and second thin film batteries and convey heat to a heat sink” as amended in claim 2, and
(b) neither Bates nor Tarnowski teaches using cathodes of different electrical chemistries in the same thin film battery device.

In response to Applicant’s arguments, please consider the following comments:
(a)  Applicant is reminded the rejection of record recognizes Bates disclosing either the (32) layer of insulating material [Fig 1] or current collector (45) [Fig 1b] between the two thin film batteries.  The newly added limitations have been addressed by the newly cited reference of Kanbe, and
(b) As stated in the rejection, Bates recognizes a limited selection of alternative active materials (chemistries) for each cathode, it would have been obvious to one or ordinary skill in the art at the time of the invention to select either the same or differing electrochemistries based on the list of active materials for the cathode in the thin film battery stack because Bates recognizes differing viable active materials to form each of the individual thin film batteries within a multi-cell  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950) (MPEP 2143). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727